Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-15 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11397644 hereinafter “Shivanand”. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons detailed below.
Claims 11-15 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 6-8 and 10 of Shivanand further in view of Cariello (US Patent Application Publication No. US 20200333976 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons detailed below.

With regards to Claim 1, the limitations of the instant application (hereinafter “IA”) describe a system including a host device and a plurality of SSDs. Claim 1 of Shivanand also describes a system including a host device and a plurality of SSDs. While the wording of these claims are not identical e.g IA Claim 1 “performing, by the plurality of SSDs, an auto-rebuild operation in response to an auto-rebuild command received from the host device” compared to Shivanand Claim 1 “transmitting, by the host device, an auto-rebuild command to the plurality of SSDs, the auto-rebuild command instructing the plurality of SSDs to perform an auto-rebuild operation”, one of ordinary skill in the art would recognize that in a system with a host and a plurality of SSDs, when the host transmits a command to the SSDs, the SSDs subsequently receive the command from the host. As the same steps are being performed by each limitation but for the recitation of reception instead of transmission, these limitations are patentably indistinct. Similar logic applies to the other limitations not explicitly mentioned.

With regards to Claim 11 of IA, Claim 11 of IA is functionally the same as Claims 6 of Shivanand but for the recitation of the limitation “a memory; a processor; and an auto-rebuild engine, coupled to the memory and the processor” in Claim 11 of IA. The IA does not explicitly teach an SSD containing a memory and a processor. However, Cariello teaches an SSD containing a memory and a processor (controller). (Cariello ¶0003 “A storage system, such as a solid-state drive (SSD), can include a memory controller and one or more memory devices, including a number of (e.g., multiple) dies or logical units (LUNs)”) Furthermore, an auto-rebuild engine is merely a generic hardware module performing the functions of Claim 6 of Shivanand.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cariello and IA to form the SSD of the IA as it is known in the art that an SSD would reasonably include a memory and a controller (processor) to interface between memory and other hardware. (Cariello ¶0003 “The memory controller can include interface circuitry configured to communicate with a host device (e.g., the host processor or interface circuitry) through a communication interface (e.g., a bidirectional parallel or serial communication interface). The memory controller can receive commands or operations from the host system in association with memory operations or instructions”) Therefore, IA Claim 11 is indistinct from Claim 6 of Shivanand but for the recitation of generic hardware components.

With regards to Claims 13 and 14 of IA and Claim 8 of Shivanand, Claim 8 of Shivanand teaches the limitations of both Claims 13 and 14 of IA, and their respective parent claims are patentably indistinct.

Instant Application
US Patent No. 11397644 B2 “Shivanand”
Claim 1:
A method of controlling operations of a Redundant Array of Independent Disks (RAID) data storage system, the RAID data storage system including a host device and a plurality of solid-state drives (SSDs), the method comprising: when an IO error corresponds to a failure of at least one SSD of the plurality of SSDs, storing, by the plurality of SSDs, an address mapping table including stripe data in a spare SSD according to failure of a least one of the plurality of SSDs; performing, by the plurality of SSDs, an auto-rebuild operation in response to an auto-rebuild command received from the host device and including information about the spare SSD; and sending, by each of the plurality of SSDs, an IO-error correction complete command to the host device.
Claim 1:
A method of controlling operations of a Redundant Array of Independent Disks (RAID) data storage system, the RAID data storage system including a host device and a plurality of solid-state drives (SSDs), the method comprising: detecting, by the host device, an IO error; determining, by the host device, whether the IO error corresponds to a failure of at least one SSD of the plurality of SSDs; and in response to the IO error corresponding to the failure of the at least one SSD, configuring, by the host device, an address mapping table such that the address mapping table includes stripe data at a spare SSD, transmitting, by the host device, an auto-rebuild command to the plurality of SSDs, the auto-rebuild command instructing the plurality of SSDs to perform an auto-rebuild operation such that the auto-rebuild command includes information about the spare SSD, and receiving, by the host device, an IO-error correction complete command from each of the plurality of SSDs.
Claim 2:
The method of claim 1, wherein the stripe data in the address mapping table is stored in a controller memory buffer (CMB) of the spare SSD, and wherein the address mapping table is dynamically updated before receiving, by the plurality of SSDs, the auto-rebuild command.
Claim 4:
The method of claim 1, wherein the stripe data in the address mapping table is stored in a Controller memory buffer (CMB) of the spare SSD, and wherein the method further comprises: dynamically updating, by the host device, the address mapping table before transmitting the auto-rebuild command to the plurality of SSDs.
Claim 3:
The method of claim 1, wherein the stripe data indicates addresses of consecutive segments of logically sequential data stored at respective ones of the plurality of SSDs.
Claim 5:
The method of claim 1, wherein the stripe data indicates addresses of consecutive segments of logically sequential data stored at respective ones of the plurality of SSDs.
Claim 4:
The method of claim 1, wherein the plurality of SSDs belong to a single RAID group.
Claim 3:
The method of claim 1, wherein the plurality of SSDs belong to a single RAID group.
Claim 5:
The method of claim 1, wherein, when the IO error does not correspond to the failure of the at least one SSD, the method further comprises: performing, by the plurality of SSDs, an auto-error correction operation in response to an auto-error correction request received from the host device and including metadata information about the IO error.
Claim 2:
The method of claim 1, wherein, in response to the determining that the IO error does not correspond to the failure of the at least one SSD, the method comprises: configuring, by the host device, an auto-error correction request such that the auto-error correction request includes metadata information about the IO error; and sending, by the host device, the auto-error correction request to each SSD in the plurality of SSDs for performing an auto error correction operation.
Claim 11:
A SSD coupled to a host device in a Redundant Array of Independent Disks (RAID) data storage system, the RAID data storage system including a plurality of solid-state drives (SSDs), the SSD comprising: a memory; a processor; and an auto-rebuild engine, coupled to the memory and the processor, configured to, receive an auto-rebuild command from the host device when an IO error corresponding to a failure of the SSD is detected, for performing an auto-rebuild operation, wherein the auto-rebuild command comprises information about a spare SSD, read a stripe data stored at an address mapping table of the spare SSD, recover lost data by performing the auto-rebuild operation without intervention from the host device, and send an auto-rebuild complete command to the host device.
Claim 6:
A method of controlling operations of a Redundant Array of Independent Disks (RAID) data storage system, the RAID data storage system including a host device and a plurality of solid-state drives (SSDs), the method comprising: receiving, by at least one SSD of the plurality of SSDs, an auto-rebuild command from the host device in response to an IO error corresponding to a failure of the at least one SSD, the auto-rebuild command requesting performance of an auto-rebuild operation, the auto-rebuild command including information about a spare SSD of the plurality of SSDs; reading, by the at least one SSD, stripe data from an address mapping table of the spare SSD; recovering, by the at least one SSD, lost data by performing the auto-rebuild operation without intervention from the host device; and sending, by the at least one SSD, an auto-rebuild complete command to the host device after performing the auto-rebuild operation.
Claim 12:
The SSD of claim 11, wherein each of the plurality of SSDs receives the auto- rebuild command along with the information of the spare SSD from the host device when the SSD is failed.
Claim 7:
The method of claim 6, wherein each of the plurality of SSDs is configured to receive the auto-rebuild command along with the information of the spare SSD from the host device in response to failure of the at least one SSD.
Claim 13:
The SSD of claim 11, wherein at least one of the plurality of SSDs reads the stripe data from the address mapping table of the spare SSD by performing a peer-to-peer communication with other SSDs in the plurality of SSDs.

Claim 14:
The SSD of claim 11, wherein the address mapping table comprising the stripe data is configured in a Controller memory buffer (CMB) of the spare SSD.
Claim 8:
The method of claim 6, wherein the at least one SSD reads the stripe data from the address mapping table of the spare SSD via peer-to-peer communication with other SSDs of the plurality of SSDs, wherein the spare SSD receives the stripe data from the host device via a Controller memory buffer (CMB).
Claim 15:
The SSD of claim 11, wherein the stripe data indicates addresses of consecutive segments of logically sequential data stored at each of the plurality of SSDs.
Claim 10:
The method of claim 6, wherein the stripe data indicates addresses of consecutive segments of logically sequential data stored at respective ones of the plurality of SSDs.



Allowable Subject Matter
Claims 8-10 allowed.
Claims 6-7 and 16-20 are objected to for depending on a rejected base claim. 
The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claim 8 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest:
Claim 8: “detecting, by at least one SSD of the plurality of SSDs, a match between a snapshot version and a timestamp; and triggering, by the at least one SSD, the plurality of SSDs to create a snapshot of an address mapping table, in response to detecting the match”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Galbraith et al. (US Patent Application Publication No. US 20160246678 A1) teaches a redundant array of independent disks (RAID) array including a plurality of solid state drives (SSDs). The RAID array controller may be configured to determine whether one or more logical block addresses (LBAs) of a stripe of the RAID array are unmapped. The one or more LBAs may be associated with one or more SSDs of the plurality of SSDs. The RAID array controller may be configured to determine data corresponding to the stripe based on the determination of whether the one or more LBAs are unmapped. RAID operations (such has Rebuild, Exposed Mode Read, and/or Parity Resync operations) may be optimized based on the knowledge of which LBAs are mapped and unmapped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE EMANUELE/Examiner, Art Unit 2114      
                                                                                                                                                                                                  /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114